Petitions denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut petitions for writs of mandamus, alleging that the district court has unduly delayed in ruling on his motions filed pursuant to 18 U.S.C. § 3582(c)(2) (2012) and 28 U.S.C. § 2255 (2012). He seeks orders from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has issued a final order denying relief on the § 3582(c)(2) motion and dismissing the § 2255 motions. Accordingly, because the district court has recently decided these motions, we deny the mandamus petitions and supplemental mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITIONS DENIED